Citation Nr: 1540599	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO. 10-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in the evaluation of a service-connected lumbosacral strain from 40 percent to 20 percent effective September 1, 2009, was proper.

2.  Entitlement to an increased rating in excess of 40 percent prior to September 1, 2009 and in excess of 20 percent from September 1, 2009 forward for a lumbosacral strain.

3.  Entitlement to separate, compensable ratings for left and right lower extremity radiculopathy associated with a service-connected lumbosacral strain.

4.  Entitlement to service connection for a right ankle disability, to include arthritis, to include as secondary to service-connected left ankle and low back disabilities.

5.  Entitlement to service connection for a bilateral knee disability, to include osteoarthritis, to include as secondary to service-connected left ankle and low back disabilities.

6.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left ankle and low back disabilities.

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected left ankle and low back disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the Veteran filed a claim for an increased rating for his lumbosacral strain in October 2008. Based on the results of a subsequent VA examination, the RO reduced the Veteran's rating for his service-connected lumbosacral strain from 40 percent to 20 percent in a June 2009 rating decision, effective September 1, 2009. Accordingly, the first issue on appeal is whether the June 2009 rating reduction was proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). However, as the rating reduction stemmed from what was initially a claim for an increased rating and the Veteran has repeatedly indicated that his low back disability is worse than currently rated, the Board finds that the issue of entitlement to an increased rating for a lumbosacral strain is also on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is currently employed, most recently in a July 2015 statement, and there is no evidence that this employment is not substantially gainful. Therefore, TDIU has not been raised.

The Board remanded the issues on appeal for additional development in April 2012 and May 2015. The identified records having been requested and the examinations having been provided, the Board finds the directives have been substantially complied with and the matter is again properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a right ankle disability, bilateral knee disabilities, a right hip disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision proposing to reduce the evaluation assigned for the Veteran's lumbosacral strain was issued on February 26, 2009; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2.  On June 10, 2009, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for the lumbosacral strain, from 40 percent to 20 percent, effective September 1, 2009.

3.  At the time of the June 2009 rating decision, the lay and medical evidence established both objective improvement in the lumbosacral strain and that the objective improvement actually reflected an increase in the Veteran's ability to function at work and home.

4.  For the period prior to September 1, 2009, the Veteran's lumbosacral strain was manifested by at worst forward flexion to 5 degrees with no further loss of function after repetitive testing, pain, weakness, stiffness, tenderness, and flare-ups; but not by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes totalling a minimum of six weeks.

5.  For the period from September 1, 2009 forward, the Veteran's lumbosacral strain has been manifested by limitation of motion, pain, stiffness, flare-ups, tenderness, and guarding; but not by forward flexion limited to 30 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes.

6.  The medical evidence of record reflects that the Veteran has left and right lower extremity radiculopathy affecting the sciatic nerve associated with his service-connected lumbosacral strain.



CONCLUSIONS OF LAW

1.  The reduction in the rating for the lumbosacral strain from 40 percent to 20 percent effective September 1, 2009, was proper. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a rating in excess of 40 percent prior to September 1, 2009 for a lumbosacral strain have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a rating in excess of 20 percent from September 1, 2009 forward for a lumbosacral strain have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for separate, compensable ratings for left and right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim, VA issued a VCAA letter in October 2008, prior to the initial unfavorable adjudication in June 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Turning to the rating reduction, disagreements with a reduction in rating do not constitute an application for benefits, and as such the VCAA is inapplicable. Instead, rating reductions are governed by a separate set of notice requirements. 38 C.F.R. § 3.105(e). When a rating reduction is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared, setting forth all of the material facts and reasons for the proposed reduction. Id. The Veteran must then be notified of the contemplated action and the detailed reasons therefor, and given 60 days to present additional evidence showing that compensation should be continued at the present level. Id. The Veteran must be informed of the right to a predetermination hearing, if requested within 30 days. 38 C.F.R. § 3.105(i)(1). If additional evidence is not received and a predetermination hearing is not requested within the applicable time periods, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran. 38 C.F.R. § 3.105(e), (i).

In the present case, the rating reduction results in a reduction of compensation benefits, and therefore VA must comply with the applicable notice requirements. 38 C.F.R. § 3.105(e). A March 2009 letter informed the Veteran of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days. The letter was accompanied by a proposed rating decision outlining in detail the material facts and the reasons behind the proposed reduction. The Veteran submitted no new evidence during the 60 day period, nor was a request for a predetermination hearing submitted within the 30 day period.

As the Veteran did not submit additional evidence or request a predetermination hearing, VA properly provided written notice of the final action in the form of a June 2009 rating decision, which reduced the Veteran's rating from 40 percent to 20 percent. In that rating decision, the RO notified the Veteran of the final decision, as well as the rationale and evidence supporting it. As VA provided proper notice of the proposed rating and the right to a predetermination hearing, allowed the requisite period of time for the submission of additional evidence and notified the Veteran of the final decision, VA has satisfied the notice requirements for a rating reduction.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344(a)-(c). In this case, the Veteran was granted an increased rating of 40 percent for his lumbosacral strain in August 2008. The 40 percent rating was reduced to 20 percent effective September 1, 2009. As such, the rating was in effect at the same level for approximately one year and one month, and thus the greater protections for benefits in effect for longer than 5 years are inapplicable in this case. See 38 C.F.R. § 3.344(c).

Finally, with respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2008, January 2009, July 2010, May 2012 and May 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, conducted thorough medical examinations, and provided sufficient supporting rationale for their opinions where requested.

The Board notes that the June 2008 and July 2010 VA examiners indicated that the claims file was not made available for review in conjunction with the examination. However, review of the claims file is not required in order for an examination to be adequate for rating purposes. Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008). Instead, the examiner need only be apprised of a sufficient number of relevant facts to render an informed opinion. Id. Further, with increased rating claims the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, an examination provided in conjunction with an increased rating claim is adequate so long as the examiner is appraised of sufficient facts so as to be able to accurately assess the current severity of the Veteran's disability.

In this case, the VA examiners noted the Veteran's history of the injury and his summary of the current symptomatology. The examiners then conducted thorough objective examinations of the Veteran, and noted their objective findings in the examinations reports. The Board finds that between the objective findings on examination as well as the history and symptomatology provided by the Veteran, the VA examiners were apprised of sufficient relevant facts to render an informed opinion concerning the current severity of the Veteran's disability. Therefore, the June 2008 and July 2010 VA examinations are adequate despite the failure to review the claims file in conjunction with the examinations.

It is further noted that the July 2010, May 2012, and May 2015 examiners all indicated that the range of motion measurements contained in the examination reports were unreliable. These statements were based on each examiner's recorded observations that the Veteran's voluntary range of motion while moving around the examination room and engaging in other activities markedly exceeded the measured range of motion. Each examiner noted that the Veteran was capable of at least forward flexion of the spine past approximately 40 degrees, but that forward flexion was minimal when actually being measured. As such, each examiner indicated that the Veteran did not fully cooperate with the examination process, and therefore an accurate assessment of his disability level could not be made.

The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In this case, the Veteran has now been provided with three additional examinations, in all of which the examiners indicated that the Veteran did not cooperate fully with the range of motion testing. There is no evidence that these statement are not credible, and indeed their credibility is buoyed by the fact that each examiner separately arrived at the same conclusion. As the Veteran has failed to cooperate with the examinations that have been provided for him, the Board finds that VA has made sufficient efforts to assist the Veteran with his claim, and therefore the Board will proceed with a decision on the merits based on the evidence currently of record. See 38 C.F.R. § 3.655.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a lumbosacral strain, to include the propriety of the reduction from 40 percent to 20 percent. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examination, its duty to assist in this case is satisfied.

II. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Veteran was granted an increased rating of 40 percent for his lumbosacral strain in August 2008 under Diagnostic Code 5237, governing lumbosacral strains. 38 C.F.R. § 4.71a, Diagnostic Code 5237. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. 

The increased rating of 40 percent was granted based on a June 2008 VA examination which noted that the Veteran had forward flexion to less than 30 degrees, with pain on movement and tenderness. Guarding was noted to be present. The examiner noted that the Veteran reported pain and tension in his low back, but no flare-ups, weakness, numbness or incapacitating episodes.

The Veteran then applied for an increased rating in excess of 40 percent in October 2008, and was provided with a VA examination in conjunction with that claim in January 2009. Subjective complaints of radiating pain, stiffness, weakness, and daily flare-ups were noted. The examiner found forward flexion to 60 degrees, extension to 12 degrees, left and right lateral flexion to 10 degrees, left lateral rotation to 10 degrees and right lateral rotation to 8 degrees. There was objective evidence of pain, fatigue, weakness, lack of endurance, and tenderness, but no further limitation of function or motion was noted after repetitive testing. 

Based on the January 2009 examination, the RO reduced the rating for the Veteran's lumbosacral strain to 20 percent, as his limitation of motion, even when contemplating factors such as pain, weakness and fatigue, was of a severity more fully contemplated by a 20 percent rating. The Veteran has repeatedly disagreed with the reduction, indicating that if anything his lumbosacral strain is worsening.

In light of the Veteran's contentions concerning a lack of improvement, he was provided with another VA examination in July 2010. The examiner noted complaints of fatigue, decreased motion, stiffness, weakness and spasm. The examiner noted forward flexion to 0 degrees, which is commensurate with the level of severity contemplated by a 40 percent rating. However, in the remarks section the examiner stated that the Veteran's limitation of motion was a voluntary one aimed at influencing the recorded values in the examination report. In support of this contention, the examiner noted that while being measured the Veteran was unable to perform any amount of forward flexion, he was able to flex to 90 degrees while sitting without difficulty and was able to flex to 90 degrees during the sitting straight leg raise test as well, both of which were inconsistent with the level of limitation displayed when testing standing flexion.

Overall the examiner stated that the Veteran was not cooperative with the clinical examination, and that as his subjective symptoms were much greater than the objective findings, a reasonable estimate of the Veteran's impairment was not possible. The examiner did note that the Veteran had been able to continue to do his job without much difficulty, and noted no problems with activities of daily living.

The Veteran continued to argue that the examination results were inadequate, including during his October 2011 hearing. As such, the Veteran was provided with additional VA examinations in both May 2012 and May 2015. In both examinations the examiners indicated that the Veteran had forward flexion to less than 30 degrees, which would warrant a 40 percent rating. However, in each of those reports the examiners also indicated that while the Veteran's measured range of motion was extremely limited, his observed range of motion during the examinations far exceeded that which was measured.

Both examiners indicated that, based on this stark discrepancy between the measured results and observed abilities, they believed the Veteran had not fully cooperated with the examination, the recorded measurements were unreliable, and that, therefore, an accurate impression of the Veteran's disability level could not be obtained. Both examiners did note their observations to some extent. Specifically, the May 2012 examiner estimated that while dressing the Veteran was capable of forward flexion to greater than 40 degrees, and the May 2015 examiner stated that he observed the Veteran flex to approximately 80 degrees without any discomfort during the straight leg test and that he was able to twist and turn his back without apparent trouble when getting on and off the examination table.

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. Both must be established by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. Comparing the June 2008 and January 2009 examinations, the Veteran's range of motion in his thoracolumbar spine clearly increased dramatically in all measured directions, even when accounting for additional functional loss due to factors such as pain, weakness or fatigue. Specifically, forward flexion increased to 60 degrees, even after repetitive testing. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

While the July 2010, May 2012 and May 2015 VA examiners all noted that forward flexion was limited to less than 30 degrees, each of these examiners further noted that these measurements were unreliable based on the marked disparity between the measured range of motion and the range of motion displayed when performing other tasks in the examination room. As such, the measurements contained in these examination reports are entitled to no probative weight.

As the range of motion measurements from the July 2010, May 2012, and Mary 2015 examinations are entitled to no probative weight, the only medical evidence of record shows a clear objective improvement in the Veteran's low back disability, specifically an improvement in forward flexion from less than 30 degrees to 60 degrees. VA and private treatment records are silent for any precise range of motion testing which would indicate a lack of improvement. Thus, an objective improvement in the disability level has been shown.

Turning to the ability to function in life and work, the Veteran has at many points indicated that his low back injury has not improved, and is in fact worse. However, the veracity of these statements has been undermined by the statements of the July 2010, May 2012 and May 2015 VA examiners, all of whom stated that the Veteran exaggerated his limitation of motion during testing. There is no evidence that these statements are not credible, and indeed their credibility is buoyed by the fact that the same conclusion was arrived at independently by all three examiners. These conclusions are corroborated by an October 2008 treatment record, which indicates that during an October 2008 chiropractic consultation the Veteran exhibited poor effort with respect to his range of motion testing. 

As the Veteran has been shown to be, at the very least, less than forthcoming and cooperative concerning the current severity of his low back disability, the Board finds that the Veteran's lay statements concerning his low back disability are entitled to no probative weight. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). The Veteran's wife has also testified concerning on-going low back pain and limitation of motion, which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, May 2009 private treatment records reflect continued improvement in the Veteran's low back condition with physical therapy, with a return to normal work duties expected in four to six weeks. A full low back range of motion was noted to be present in February 2013, June 2013, and July 2014 VA treatment records. Treatment records generally from May 2009 forward reflect continued treatment for limitation of motion to some degree, but at no point indicate that it is of the severity noted in the three VA examinations from July 2010, May 2012 and May 2015, where the Veteran's limitations were almost to the point of ankylosis. All of the examiners indicated that the Veteran reported being able to function at his job, and did not note any impairment with respect to activities of daily living stemming from or attributable to his lumbosacral strain. 

Based on the competent and credible evidence of record, the medical evidence reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. The medical evidence of record, including the four examination reports and numerous treatment records outweigh the lay evidence of record, specifically the Veteran's wife's statements, as the medical evidence reflects an objective improvement in disability level and an increased ability to function, particularly following a period of physical therapy. As such, the Board finds that the preponderance of the evidence supports a finding that the Veteran's ability to function in life and work has improved.

In summary, the evidence supports a finding that the rating reduction for the Veteran's low back disability from 40 percent to 20 percent rating effective September 1, 2009, was proper, as objective improvement in the disability level and ability to function has been shown. See 38 C.F.R. § 3.105(e), 4.71a, Diagnostic Code 5237. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For the reasons stated, the claim for a restoration of a 40 percent rating for a lumbosacral strain is denied.

III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that he is entitled to an increased rating for his low back disability. The Board will first discuss the schedular requirements for an increased rating, followed by all extraschedular and special monthly compensation considerations.

A. Increased Schedular Rating

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237, covering lumbosacral strains. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

As noted in the introduction, the current appeal stems from an increased rating claim filed by the Veteran in October 2008, at which point the Veteran was requesting an increased rating in excess of 40 percent for a lumbosacral strain. However, as the rating reduction, which was effective September 1, 2009, has been upheld herein, the issue now on appeal is entitlement to an increased rating in excess of 40 percent prior to September 1, 2009, and in excess of 20 percent from September 1, 2009 forward. For the purposes of clarity the Board will first address the period prior to September 1, 2009, followed by the period thereafter.

For the period prior to September 1, 2009, the preponderance of the evidence is against a finding that an increased rating in excess of 40 percent for a lumbosacral strain is warranted. During this period the Veteran complained of pain, stiffness, limitation of motion, flare-ups, and weakness, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran at no point during this period indicated that he was unable to move his low back at all.

VA examinations were provided in June 2008 and January 2009. The June 2008 examiner noted that the Veteran had forward flexion to 5 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 5 degrees. The examiner noted that the Veteran complained of pain, but did not report flare-ups or incapacitating episodes. The examiner noted objective evidence of tenderness without spasm, but ankylosis was not noted.

The January 2009 VA examiner found forward flexion to 60 degrees, extension to 12 degrees, left and right lateral flexion to 10 degrees, left lateral rotation to 10 degrees and right lateral rotation to 8 degrees. Subjective complaints of radiating pain, stiffness, weakness, and daily flare-ups were noted. There was objective evidence of pain, fatigue, weakness, lack of endurance, and tenderness, but no further limitation of function was noted to be present after repetitive testing. No evidence of ankylosis was noted. There is no evidence that either examiner is not competent or credible, and therefore both opinions are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records from this period reflect continued complaints of pain and limitation of motion, but are silent for any notations of ankylosis. Based on the objective evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted prior to September 1, 2009. There is no medical evidence showing ankylosis of either the thoracolumbar or entire spine. Further, both VA examiners noted that the Veteran had some range of motion in his low back, and therefore it is not possible that the Veteran's spine is ankylosed for VA purposes. Lewis v. Derwinski, 3 Vet. App. 259 (1992); 38 C.F.R. § 4.71a, General Formula, Note 5.

In evaluating the Veteran's current level of disability for the period prior to September 1, 2009, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, stiffness, limitation of motion, flare-ups, and weakness, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. Both VA examiners noted similar symptoms. However, these factors, and the additional functional impairment they cause, are directly contemplated by the range of motion testing of record for this period, as the examiners noted either that there was no further functional loss after repetitive testing or noted the extent of that additional loss. Further, there is no medical evidence indicating that these additional factors have the effect of rendering the Veteran's lumbar spine effectively ankylosed. As such, the Board finds that additional functional loss due to pain, weakness, fatigue, or other factors are already fully contemplated by the Veteran's 40 percent rating for the period prior to September 1, 2009. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to September 1, 2009. There is no evidence of a diagnosis of IVDS. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. The Board notes that the January 2009 VA examiner made ambiguous findings concerning whether the Veteran had in fact been prescribed bed rest by a physician. However, even assuming a diagnosis of IVDS and physician-prescribed bed rest, the examiner noted that the episodes occurred only two to three times per year for 24 hours. This does not meet or approximate the minimum aggregate of six weeks of incapacitating episodes required for a rating in excess of 40 percent for IVDS. Id. In light of the lay and medical evidence of record, a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. During the period currently at issue, no neurologic abnormalities were noted as being associated with the Veteran's low back disability. Both the June 2008 and January 2009 VA examiners indicated that the Veteran's motor strength and sensation were intact, and no diagnosis of radiculopathy was made. As such, additional separate compensable ratings for the period prior to September 1, 2009 are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from September 1, 2009 forward, the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the Veteran's lumbosacral strain. During this period, the Veteran has reported pain, limitation of motion, stiffness, flare-ups, and weakness, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran's wife also testified concerning the presence of low back pain and limitation of motion, which she is competent to report as they are symptoms observable by a third party lay person. Id. 

The Veteran was provided with VA examinations in July 2010, May 2012, and May 2015. All three examiners noted complaints of pain, daily flare-ups, stiffness, fatigue, weakness, and spasms. Concerning the Veteran's measured limitation of motion, while all three examiners included range of motion measurements in their respective examination reports, all three examiners indicated that these measurements were not reliable. Each examiner based this opinion on the fact that while being measured the Veteran's range of motion was extremely limited, and indeed sometimes nonexistent, his voluntary range of motion while moving around or performing tasks inside the examination room was markedly different. 

Both the May 2012 and May 2015 examiners further noted that the Veteran was capable of forward flexion to 80 or 90 degrees while either sitting or during straight leg raise testing, which was inconsistent with the severity of the limitation of flexion when standing. The May 2012 VA examiner further indicated that he observed the Veteran flex to greater than 40 degrees while dressing, and the May 2015 examiner stated that the Veteran was able to twist and turn his lower back while performing tasks such as getting on and off the examination table, even though during the measuring process his lateral range of motion in all directions was minimal. There is no evidence that these statements concerning the reliability of the measurements are not credible. Therefore, the Board finds that the formal range of motion measurements contained in the July 2010, May 2012, and May 2015 VA examinations are not entitled to any probative weight.

VA and private treatment records are silent for any precise measurements of the Veteran's thoracolumbar range of motion, although numerous generalized complaints of pain and limitation of motion are present. A May 2010 VA treatment record indicated that the Veteran had a "functional" range of motion and a January 2012 record indicated that the range of motion was "adequate," despite the presence of pain, stiffness and guarding. A full range of motion was noted in February 2013, June 2013, and July 2014 VA treatment records. A February 2015 function test indicated that the Veteran could not flex past 75 degrees, but did not indicate the specific point at which flexion stopped.

Based on the competent and credible lay evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for a low back disability from September 1, 2009 forward is warranted. Despite VA's sufficient efforts to obtain reliable measurements in order to properly evaluate the severity of the Veteran's low back disability, there is no competent and credible evidence showing that the Veteran's low back disability either met or approximated the level of severity contemplated by a 40 percent rating. Despite complaints of limitation of motion in treatment records, these are not accompanied by measurements sufficient for rating purposes. 

Further, the May 2012 and May 2015 VA examiners' visual estimates indicated that the Veteran had forward flexion to at least 40 degrees, indicating that his limitation of motion exceeds the level of limitation contemplated by a 40 percent rating. While not precise measurements, the Board finds that the examiners are competent, in light of their expertise, to provide estimates concerning degrees of motion, and that these estimates are probative of the Veteran's approximate limitations. For these reasons, an increased rating in excess of 20 percent from September 1, 2009 forward is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In evaluating the Veteran's current level of disability for the period from September 1, 2009 forward, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has complained of pain, limitation of motion, stiffness, flare-ups, and weakness, which he is competent to report. Jandreau, 492 F.3d 1372. While each VA examiner noted these symptoms, the range of motion testing contained in the three examination reports is unreliable (as established above) and therefore entitled to no probative weight. VA and private treatment records are silent for range of motion testing or notations that any functional loss due to pain, fatigue or other factors results in limitation of motion of comparable severity to that contemplated by a 40 percent rating. As such, based on the competent and credible evidence of record at this time the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are fully contemplated by his currently assigned 20 percent rating for the period from September 1, 2009 forward. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period from September 1, 2009 forward. There is no medical evidence of a diagnosis of IVDS or of physician prescribed bed rest. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. Finally, the Veteran has not alleged during this period that he has at any point been prescribed bed rest for his low back disability. Id. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the May 2015 VA examiner diagnosed the Veteran with mild sciatica affecting the right lower extremity. January 2015 and June 2015 VA treatment records reflect a history of sciatic and a diagnosis lumbar radiculopathy, respectively, and a July 2015 private treatment record contains a diagnosis of sciatica. These symptoms have been associated with the Veteran's lumbosacral strain in each record. As such, the Board finds that separate, compensable ratings for the Veteran's left and right lower extremity radiculopathy are warranted in this case. No other neurologic or bowel abnormalities have been noted as being associated with the Veteran's low back disability. As such, additional separate compensable ratings, other than those granted herein, for the period from September 1, 2009 are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 40 percent prior to September 1, 2009 and in excess of 20 percent from September 1, 2009 forward for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied. 

However, as the Veteran has been diagnosed with bilateral lower extremity radiculopathy associated with his service-connected low back disability, the Board does find that service connection for left and right lower extremity radiculopathy, to include sciatica, is warranted.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor the second Thun element is satisfied here. The Veteran's low back disability is manifested by pain, limitation of motion, stiffness, weakness, fatigue, spasm, guarding, daily flare-ups and tenderness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's assigned ratings directly contemplated the additional functional impairment, in terms of limitation of motion, resulting from his additional symptoms such as pain, fatigue, and weakness. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his low back disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the low back disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a lumbosacral strain, degenerative joint disease of the left ankle, and left and right lower extremity radiculopathy (granted herein). The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

C. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App. 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been granted in this case. Buie v. Shinseki, 24 Vet. App. 242 (2010). No temporary total ratings for any of the Veteran's disabilities have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Indeed, the evidence shows that the Veteran is able to XXX. There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record show that the Veteran is able to largely attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.

ORDER

The reduction in rating of a service-connected lumbosacral strain from 40 percent to 20 percent effective September 1, 2009, was proper.

Entitlement to an increased rating in excess of 40 percent prior to September 1, 2009 for a lumbosacral strain is denied.

Entitlement to an increased rating in excess of 20 percent from September 1, 2009 forward for a lumbosacral strain is denied.

Entitlement to separate, compensable ratings for left and right lower extremity radiculopathy associated with a service-connected lumbosacral strain is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). A notice of disagreement is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. 

The RO denied service connection for a right ankle disability, a bilateral knee disability, a right hip disability, and sleep apnea, to include all as secondary to a low back and left ankle disabilities, in July 2015, and the Veteran filed a notice of disagreement in August 2015. While the Board notes that these actions were recently taken, there is also no evidence in the claims file that the notice of disagreement has been accepted or that processing of the notice of disagreement has begun. As such, the Board is required to remand the case for the issuance of a statement of the case and so that the Veteran can be provided with an opportunity to perfect an appeal as to the issue of entitlement to service connection for a right ankle disability, a bilateral knee disability, a right hip disability, and sleep apnea, to include all as secondary to a low back and left ankle disabilities.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to service connection for a right ankle disability, a bilateral knee disability, a right hip disability, and sleep apnea, to include all as secondary to a low back and left ankle disabilities. Advise the Veteran of the procedural requirements to perfect an appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


